    Case 1:17-cv-07994-AT-DCF Document 209 Filed 01/28/21 Page 1 of 7




                                                                       January 28, 2021
Via ECF
The Honorable Debra Freeman
United States Magistrate Judge
U.S. District Court, Southern District of New York
500 Pearl Street, New York, NY 10007-1312

Re:        SEC v. Rio Tinto, et al., No. 1:17-cv-07994 (AT) (DCF)

Dear Judge Freeman:

        Despite having waited three months after this issue seemed to be resolved,
Defendants now seek to compel production of protected SEC trial preparation materials.
ECF 208. The law is clear that the work of a consulting expert remains protected if it is
clearly distinct—as it is here—from opinions about which the expert will testify. The SEC
hired Dr. Albert Metz to provide litigation consulting and also to serve as a testifying expert
on separate, distinct topics. At his deposition, Dr. Metz explained that his consulting
analysis was “not pertinent or relevant to the opinions in either of my reports,” ECF 208-9
at 44, and Defendants’ own expert unambiguously opined that Dr. Metz expressed no
analysis or opinions related to the subject covered by his consulting work. ECF 208-9
¶123. Defendants inaccurately describe Dr. Metz’s consulting work and his opinions,
while simultaneously arguing that because Dr. Metz could have opined on the subject of
his consulting work, he should be required to disclose it. 1

        The Court should reject this effort to compel production of materials that relate
solely to Dr. Metz’s consulting work. First, Dr. Metz’s consulting work relates only to
regression analysis of bonds and thus does not relate to his testimonial opinions, which
involve regression analysis for equity securities. Second, the SEC did not waive any
privilege by allowing Dr. Metz to generally explain the type of work he did, or by providing
a privilege log. Finally, Defendants incorrectly assume—without any evidence—that the
SEC provided Dr. Metz with undisclosed facts or assumptions that underlie his opinions.

      I.      The Federal Rules Protect an Expert’s Consulting Work

       A witness retained “to provide expert testimony” must provide a report that
discloses “a complete statement of all opinions the witness will express and the basis and

1
 Most inaccuracies in Defendants’ letter could have been corrected sooner had Defendants
accepted the SEC’s offer to meet and confer about the privilege log. ECF 208-6 at 5-6.
   Case 1:17-cv-07994-AT-DCF Document 209 Filed 01/28/21 Page 2 of 7




reasons for them,” and “the facts or data considered by the witness in forming them.” Fed.
R. Civ. P. 26(a)(2)(B). Dr. Metz complied with this obligation, and has disclosed all
materials he considered—at any point in his engagement, whether or not he relied on
them—in forming the opinions detailed in his reports.

        The Rules permit the use of an “expert employed only for trial preparation,” and
provide that a party ordinarily may not discover “facts known or opinions held by” such an
expert. Id. 26(b)(4)(D). Adopted as part of the 2010 amendments to the Rule, this
protection “establishes a high barrier to discovering opinions of a non-testifying
consultant,” Sara Lee Corp. v. Kraft Foods Inc., 273 F.R.D. 416, 418 (N.D. Ill. 2011), and
“is designed to promote fairness by precluding unreasonable access to an opposing party’s
diligent trial preparation,” and thus “prevent a party from replacing the work of its own
experts with that of its opponents.” Ark. Riv. Power Auth. v. Babcock & Wilcox Power
Generation Grp., Inc., 2015 WL 10521444 (D. Colo. 2015) (internal citation omitted).

        “Commonly in litigation involving complex and specialized areas,” an expert
witness “will perform dual roles, one as testifying expert, and one as consulting expert.”
Bro-Tech Corp. v. Thermax, Inc., 2008 WL 724627 at *2 (E.D. Pa. Mar. 17, 2008). “If an
expert is retained as both a consultant and a testifying witness, the work product doctrine
may be invoked to protect work completed by the expert in her consultative capacity as
long as there exists a clear distinction between the two roles.” Messier v. Southbury
Training School, 1998 WL 422858, *2 (D. Conn. June 29, 1998). Accordingly, consulting
materials have been deemed to have been “considered by the witness in forming” his
testimonial opinions where the expert admitted the consulting work related to his
testimony, U.S. v. Clark, 2019 WL 7116100 at *3 (D. Nev. Dec. 23 2019), or where the
expert’s testimonial opinions and consulting work were so related that he reviewed the
consulting work to prepare for his deposition, Yeda Research &Dev. Co. v. Abbott GmbH
& CO KG, 292 F.R.D. 97, 114 (D.D.C. 2013), or read from it while testifying. In re Methyl
Tertiary Butyl Ether (“MTBE”) Prods. Liab. Litig., 293 F.R.D. 568, 571 (S.D.N.Y. 2013).

        On the other hand, consulting materials are clearly distinct from the expert’s
testimonial opinions, and thus immune from discovery, when the consulting and testifying
work involve different parts of the same case, such as different ads, Sara Lee, 273 F.R.D.
at 419-420, searches of different electronic devices, Bro-Tech, 2008 WL 724627 at *2, or
“strategy recommendations” distinct from the expert’s testimony. Messier, 1998 WL
422858 at *2. It is not enough to show a “mere overlap of a generic ‘technical’
background,” between the consulting and testifying work to require disclosure of the
consulting work. Kleiman v. Wright, 2020 WL 679362 at *12 (S.D. Fla. Nov. 16, 2020).

   II. Dr. Metz’s Consulting Work is Distinct From His Testimonial Opinions

       1. Dr. Metz’s Work for the SEC

        The SEC retained Dr. Metz to provide litigation consulting followed by an expert
report and testimony on certain subjects. In December 2019, Dr. Metz provided an expert
report, ECF 208-10, focused on his event studies of prices for trades in Rio Tinto American

                                            2
   Case 1:17-cv-07994-AT-DCF Document 209 Filed 01/28/21 Page 3 of 7




Depositary Receipts—“ADRs” are equity securities linked to the issuer’s common stock—
on April 8, 2011, the day Rio Tinto announced the acquisition of a Mozambican coal
business at issue in this case, and January 17, 2013, the day Rio Tinto announced it was
writing the $3.7 billion asset’s value down to $611 million. ECF 208-10 ¶¶27-86; see also
id. App. C ¶¶1-40. Dr. Metz’s work concerning his ADR event study was not related to or
informed by his bond consulting work. Dr. Metz found that Rio Tinto ADRs trade in an
efficient market and experienced a statistically significant price increase when the
acquisition was announced, indicating that investors thought the acquisition added value.
Dr. Metz opined that the presence of other, confounding news on the day of the write-
down—such as the positive announcement that Albanese had been fired—made it difficult
to draw conclusions about ADR price movement for that day. ECF 208-10. None of this
work relates to regression analysis of bond trades.

        Dr. Metz also gave “a brief introduction and overview of corporate bonds, their
pricing and their market structure.” ECF 208-10 ¶¶87-112. This “summary of the basic or
‘plain vanilla’ corporate bond market” is “a basic explanation of how the market perception
of a company’s risk can impact its cost of debt financing.” Id. ¶87. “Particularly in
complex cases involving the securities industry, expert testimony may help a jury
understand unfamiliar terms and concepts,” United States v. Bilzerian, 926 F.2d 1285, 1294
(2d Cir. 1991), and experts need not “testify only in the form of opinions.” Adv. Comm.
Notes to Fed. R. Evid. 702. The bond market primer, which contains no opinions, will help
the jury understand evidence about Rio Tinto’s marketing of bonds and interactions with
credit rating agencies. It is undisputed that, as Defendants’ own expert opined, Dr. Metz’s
report “provides no analysis of the effect of the RTCM Impairment Announcement on Rio
Tinto’s bond prices or credit ratings.” ECF 208-9 ¶¶123, 130, 152, 154.

        In April 2020, Dr. Metz submitted a report in rebuttal of Defendants’ expert, Dr.
Glenn Hubbard, comprised mostly of a critique of how Dr. Hubbard conducted his own
ADR event study and the conclusions he drew. See ECF 208-11 pp. 8-77, ¶¶11-176. Dr.
Hubbard also conducted a regression analysis of bond prices on January 17, 2013 and found
no statistically significant movement. Contrary to Defendants’ suggestion, Dr. Metz did
not provide any opinion or analysis of this bond price regression analysis in his rebuttal
report, nor will he be asked to testify about bond price regression analysis at trial. Dr.
Hubbard also speculated that Rio Tinto’s bond prices and credit ratings would not have
gone down in the event of “a hypothetical earlier announcement” of a write-down. Dr.
Metz provided a succinct opinion on this hypothetical: “It is pure speculation to assert that
because a write down (commingled with confounding positive information) on one date is
not associated with bond price movements or credit downgrades, then a similar write down
(in isolation) on another day could not have impacted prices or credit ratings.” ECF 208-
11 ¶180. Dr. Metz’s opinion clearly takes Dr. Hubbard’s analysis of bond price movements
and credit ratings as a given, and simply critiques Dr. Hubbard’s “unfounded logical leap.”
Id. Again, the opinions Dr. Metz expressed in his rebuttal report on the subject of
regression analysis were strictly limited to ADRs, not regression analysis of bonds.

       In mid-2019, before he worked on his expert report, Dr. Metz separately consulted
with the SEC about regression analyses of bond price movements in secondary market

                                             3
   Case 1:17-cv-07994-AT-DCF Document 209 Filed 01/28/21 Page 4 of 7




trading of certain Rio Tinto bonds on certain days. Dr. Metz testified that his consulting
analyses were “not pertinent or relevant to the opinions in either of my reports and would
have been extraneous to have included.” Id. at 44. Dr. Metz said that Dr. Hubbard had
performed similar analysis, the conclusions of which were, “in my view, extraneous to the
matter at hand.” Id. at 45. When asked if his consulting analysis was not favorable to the
SEC, Dr. Metz testified “[n]o, I’m not saying that in any way.” Id. at 45.

         In its correspondence and privilege log, in a good faith attempt to resolve this
dispute, the SEC disclosed to Defendants additional detail about these analyses, ECF 208-
4, 208-6, which Dr. Metz summarized in three short memos to SEC staff. The memos
discuss litigation strategies related to regression analysis of secondary market trading in
Rio Tinto bonds, and discuss different ways of constructing regression analyses and their
limitations. The memos focus on secondary market trading and do not discuss why or how
the terms of any bonds could have been different at the time of issuance. The August 13,
2019, memo concerns trades in certain Rio Tinto bonds on January 17, 2013, while the
September 11 and October 15, 2019 memos deal with a larger set of 33 Rio Tinto bonds
traded on January 17, 2013, and additional dates which were not analyzed in the Metz or
Hubbard reports. All three memos discuss theories and questions posed by SEC staff, and
the September and October memos summarize discussions with SEC staff. The October
memo also discusses additional bond data Dr. Metz could obtain and analysis he could
conduct, which was not done. The memos clearly describe analysis done to answer SEC
staff questions, and do not represent a complete event study of bonds—they represent
unfinished regression analysis work and do not include the analysis of market efficiency
necessary to an event study. A comparison of each memo to Dr. Metz’s reports confirms
his testimony that there is no overlap. To be clear, the memos do not set forth any facts,
data, or assumptions considered by Dr. Metz in forming his testimonial opinions.

       2. Defendants Mischaracterize Dr. Metz’s Clearly Distinct Work

        The bond regression analyses Dr. Metz performed as a consultant are clearly
distinct from his testimonial opinions about the reaction of ADR prices to certain events,
which do not involve regression analysis of bond prices. There are important differences
between bonds and equity securities such as ADRs, see ECF 208-10 ¶¶89, 91, 108, 110,
and hence Dr. Hubbard himself used different regression analysis methods for bonds as
opposed to ADRs. See ECF 208-9 ¶¶64-66, 126-28. Dr. Metz used different regression
programs in his consulting work on bonds than he did for his testimonial work on ADRs.
As such, Dr. Metz did not consider the consulting work in forming his testimonial
opinions—and could not have considered that work—because it “was not pertinent or
relevant to the opinions” and “would have been extraneous.” ECF 208-8 at 44. Instead,
the memos on their faces are meant to discuss litigation strategy with SEC staff, and are
protected from disclosure under Rule 26(b)(4)(D).

        Sara Lee, 273 F.R.D. at 417, is instructive. There, two hot dog makers accused
each other of deceptive advertising. Kraft hired an expert “to testify about one of Plaintiff’s
advertisements and to consult, but not testify, about another.” Id. In acting as a consultant,
the expert “did nothing more than advise defense counsel how they might conduct pilot

                                              4
    Case 1:17-cv-07994-AT-DCF Document 209 Filed 01/28/21 Page 5 of 7




surveys” of a different ad on which the expert did not opine in his report and testimony.
Id. at 418. The witness was thus a “testifying expert” for one ad and a “non-testifying
consultant” for the second ad. Id. at 420. He had “not expressed any opinion regarding”
the second ad and “will not offer any testimony with respect to it at trial.” Id. Because
“the requested materials on their face relate only to the” second ad, the court held “that
they were generated uniquely in the expert’s role as a consultant.” Id.

         Indeed, courts consistently reject attempts to pierce Rule 26(b)(4)(D) protection
where the expert consults on a part of a case that is separate from his testimonial opinion.
See Bro-Tech, 2008 WL 724627, at *2 (overruling magistrate’s order to produce the
consulting analysis because the testimonial report “exclusively concerned the contents of
other devices”); see also id. Kleiman 2020 WL 6729362 at *12 (“mere overlap of a generic
‘technical’ background” between consulting and testimonial work insufficient to pierce
Rule 26(b)(4)(D) where expert testified his consulting was not related to drafting of his
report). Courts likewise routinely deny motions to compel where an expert’s consulting
work relates to litigation strategy and not his own testimonial opinions. There is “no
obligation to disclose” expert notes prepared “in a consultative role, dealing strictly with
strategy recommendations” to counsel, Messier, 1998 WL 422858 at *2, and notes that
only served “to prepare Plaintiff’s counsel for deposing Defendant’s expert and to help
counsel understand the reports provided by Defendant’s expert” are “protected work
product” because they were not considered “in developing the opinions that he will provide
at trial.” Int’l Aloe Science Council Inc. v. Fruit of the Earth, Inc., 2012 WL 1900536 at
*2 (D. Md. May 23, 2012) (emphasis in original). Dr. Metz’s bond memos clearly discuss
strategy considerations with counsel, unrelated to his testimonial opinions.

       The materials Dr. Metz considered when conducting his consulting analyses are
also not subject to disclosure. First, he obtained Rio Tinto bond trade data from a widely
available subscription database. Second, he subjected that data to regression analysis
computer programs that he created with his team specifically for the bond analyses
summarized in the memos. 2 These materials do not relate to any testimonial opinions.

        Defendants speculate that Dr. Metz must have considered his consulting work in
forming his opinions in this case, because Dr. Hubbard conducted a bond regression
analysis, and Dr. Metz could have opined on that analysis. But he did not so opine, and
the Rules require disclosure of “facts and data considered by the witness in forming” “all
opinions the witness will express.” Rule 26(a)(2)(B). The Rules clearly do not reach


2
  In their letter to the Court, Defendants mischaracterize the analysis at issue. While they
now state they seek production of “analyses of Rio Tinto’s bond prices and credit ratings,”
ECF 208 at 1, they have not mentioned credit ratings in their correspondence, the privilege
log specifies that the consulting analysis only concerned bonds, ECF 208-6, and Dr. Metz
testified that he did not consult on credit ratings. ECF 208-8 at 46:2-5. In addition,
Defendants claim that Dr. Metz consulted about “bonds issued” on certain dates, ECF 208
at 3, but Rio Tinto did not issue bonds on any of these dates. Rather, Dr. Metz analyzed
trading in previously issued bonds. These factual mistakes are important, because they
blur an otherwise clear line between Dr. Metz’s consulting work and testimonial opinions.
                                             5
   Case 1:17-cv-07994-AT-DCF Document 209 Filed 01/28/21 Page 6 of 7




opinions the expert will not express, but theoretically could form. If that were the rule, it
would swallow the exception that testifying experts can consult on subjects that are related
to the same case but distinct from their testimonial opinions.

         Furthermore, Defendants cite cases with starkly different facts. In Yeda Research,
for instance, a scientist’s consulting work consisted of observing and opining about
processes that were “part of the very protocol contained in the” patent application at issue
in his testimony, and he read his consulting report “in preparation for his fact deposition in
this case.” 292 F.R.D. at 114. The expert in MTBE conducted consulting work that was
so relevant to the opinions in his report that he brought a spreadsheet summarizing that
analysis to his deposition, read from it when answering questions, and said it “contains
information . . . relate[d] to the issue we have been discussing.” MTBE, 293 F.R.D. at 576-
77. Similarly, in Clark, an expert valued property using two methods and arrived at
different conclusions. 2019 WL 7116100 at * 1. He sought to testify about one valuation
and not disclose the other, even though he testified that his earlier appraisal would be
relevant to evaluating the later appraisal on which he opined. Id. at *1 n.1. These cases do
not support the relief Defendants seek, because Dr. Metz’s consulting work does not relate
to his testimonial opinions, he did not and does not seek to testify about the consulting
work, and he disclosed all analysis, facts, and data related to his testimonial opinions.

   III.    The SEC Did Not Waive The Protections of Rule 26

        Defendants claim the SEC has waived protection for Dr. Metz’s non-testimonial
consulting work because, when defense counsel asked him at his deposition if he performed
economic analysis of bonds in a consulting capacity, he said yes and explained that “Dr.
Hubbard conducted a similar analysis and reached a similar conclusion . . .” ECF 208 at
4-5. Dr. Metz provided no more than the kind of information found in a privilege log.
Unlike the experts in Yeda Research and MTBE, he did not seek to rely on his consulting
work in his deposition. See, e.g., MTBE, 293 F.R.D. at 578 (“when a testifying expert
considers factual information in forming an opinion that she intends to offer at trial, an
unconditional claim of privilege cannot be maintained”). Courts are split as to whether the
protections of Rule 26(b)(4)(D) are even subject to waiver, see Eidos Display, LLC v.
Chunghwa Picture Tubes, Ltd., 296 F.R.D. 3, 6-8 (D.D.C. July 25, 2013), but courts are
consistent in finding that waivers occur only upon disclosure of a “significant part of the
privileged matter.” Hartford Fire Ins. Co. v. Pure Air on the Lake Ltd. Ptshp., 154 F.R.D.
202, 211 (N.D. Ind. 1993). The SEC has diligently protected its privilege, with no waiver.

   IV.     The Metz Memos Do Not Reflect Discoverable Facts or Assumptions

    The Metz memos are protected communications. Rule 26(b)(4)(C). Defendants
speculate that they may reflect facts or assumptions provided by the SEC and considered
by Dr. Metz in forming opinions. An examination of the memos shows the SEC did not
provide Dr. Metz with facts or data for his bond regression analysis—which does not relate
to his testimonial opinions—because he obtained bond price data on his own. Nor do the
memos reveal any assumptions provided by the SEC, let alone any that Dr. Metz “relied
on in forming the opinions to be expressed.” Rule 26(b)(4)(C)(iii).

                                              6
   Case 1:17-cv-07994-AT-DCF Document 209 Filed 01/28/21 Page 7 of 7




                                              ***
   For the foregoing reasons, the Court should deny Defendants’ request to compel
production of Dr. Metz’s consulting analysis.

                                 Sincerely,

                                 /s/ Tom Bednar

                                 Thomas A. Bednar
                                 Supervisory Trial Counsel
                                 U.S. Securities & Exchange Commission
                                 100 F Street NE, Washington, DC 20549
                                 (202) 551-6218
                                 Bednart@sec.gov


cc: All Defense Counsel




                                       7
